PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
HAJDUK et al.
Application No. 16/461,103
Filed: 15 May 2019
For: METAL HYBRID GRINDING WHEEL WITH COATED FILLER PARTICLES

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed July 28, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, December 9, 2020, which set a shortened statutory period for reply of three (3) months.  No extension of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on Mach 10, 2021.  A Notice of Abandonment was mailed July 20, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $2,100.00 and (3) a proper statement of unintentional delay.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $3,160.00 extension of time fee submitted on July 28, 2021 was subsequent to the maximum extendable period for reply, this fee is unnecessary and has been credited back to petitioner’s deposit account.

This application is being referred to Technology Center Art Unit 1731 for appropriate action in the normal course of business on the reply received July 28, 2021.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.


/JAMICE T BRANTLEY/PARASP, OPET